DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.


Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 -17 of U.S. Patent No.10748335

5.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

6.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

7.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Table 1

Instant Application, 17/682513

1. A method of creating a computerized 3D model to include material property information for one or more regions of image textures of the computerized 3D model, comprising: 


a) creating, with one or more computer processors, a computerized 3D model having image textures; 

b) examining, with the one or more computer processors, a portion of a first image texture of the image textures of the computerized 3D model having unknown material properties; 













c) assigning, with the one or more computer processors, a material having a material property to the portion of the first image texture to indicate a physical material of a physical object represented by the portion of the first image texture, the material property having material property information about the physical materials;


d) storing, with the one or more computer processors, the material property information of the assigned material; 

e) associating, with the one or more computer processors, the material property information with the portion of the first image texture of the computerized 3D model; and

f)  replacing, with the one or more computer processors, the portion of the first image texture with a simulated texture of the assigned material.  


2. The method of claim 1, further comprising modifying, with the one or more computer processors, an image resolution of at least one of the first image texture and the simulated texture to match one another.  





3. The method of claim 1, wherein the material property information is stored in fields in the computerized 3D model.  

4. The method of claim 1, wherein the stored material property information includes a unique identifier for the assigned material, and wherein the method further comprises retrieving the material property information from a list or database of material properties using the unique identifier.  

5. The method of claim 1, wherein the first image texture is based at least in part on imagery captured by a camera.  

6. The method of claim 5, wherein the imagery is aerial imagery.  

7. The method of claim 5, wherein the imagery is imagery captured by one or more hand-held camera.  

8. (and claim 14) The method of claim 5, wherein the imagery is one or more of nadir imagery and oblique imagery.


9. A non-transitory computer readable medium storing computer executable code that when executed by one or more processors causes the one or more processors to perform the steps of: 

a) creating a computerized 3D model having image texture; 
b) locating image texture representations of structural roof elements in the 3D model, utilizing an edge detection algorithm on the 3D model; 



c) examining at least a portion of the image texture representations of structural roof elements in the 3D model; 

d) assigning a structural element texture with a best match to the examined portion of the image texture representations of the structural roof elements found in the 3D model; 


















e) associating material property information about material of the structural element texture with the best match with the 3D model at the same size and position as the examined portion of the image texture representations of the structural roof elements as found in the 3D model by the edge detection algorithm; and 






f) replacing in the 3D model the image texture representations of the structural roof elements with a simulated texture of materials of the structural element texture with the best match.  







10. The non-transitory computer readable medium of claim 9, storing computer executable code that when executed by one or more processors causes the one or more processors to perform the step of: modifying an image resolution of the simulated textures of 20materials of the structural element texture to match an image resolution of the examined portion of the image texture of representations of structural roof elements in the 3D model.  


11. The non-transitory computer readable medium of claim 9, wherein the step of associating material property information is defined further as storing material property information in a field in the computerized 3D model directly.  

12. The non-transitory computer readable medium of claim 9, wherein the step of associating material property information is defined further as the steps of storing a unique identifier for the material with the best match in the computerized 3D model and subsequently using the unique identifier to retrieve the material property information from at least one of a list and a database of material properties.  


13. ( and claim 19) The non-transitory computer readable medium of claim 9, wherein the simulated texture has an image resolution greater than an image resolution of the image texture representations of structural roof elements in of 
the 3D model.  
15. A system for automatically creating a computerized 3D model to include material property information for one or more regions of image textures of the computerized 3D model, the system comprising: one or more processors; and one or more non-transitory computer readable medium storing computer executable code that when executed by the one or more processors causes the one or more processors to: 
a) create a computerized 3D model having image texture; 


b) examine at least a portion of a first image texture of the image texture of the computerized 3D model having unknown material properties; 

















c) assign a material having one or more material properties to the 3D model at the same size and position as the examined portion of the first image texture to indicate a physical material represented by the examined portion of the first image texture; 

d) store material property information of the one or more material properties of the material in the non-transitory computer readable medium; and

 


e) replace the portion of the first image texture with a simulated texture of the material.  


16. The system of claim 15, wherein the material property information is stored in fields in the computerized 3D model.  


17. The system of claim 15, wherein the material property information includes a unique identifier for the material and wherein the non-transitory computer readable medium further stores computer executable code that when executed by the one or more processors causes the one or more processors to retrieve the material property information from a list or database of material properties using the unique identifier.  

18. The system of claim 15, wherein the first image texture is based at least in part on imagery captured by a camera, and wherein the imagery is one or more of oblique imagery, nadir imagery, aerial imagery, and captured by one or more hand-held camera.  


Patent, 10748335

1. A method of automatically creating a computerized 3D model to include material property information for one or more regions of image textures of the computerized 3D model, comprising the steps of:
a)  creating a computerized 3D model having image textures; 

b) examining, using computer executable code executed on a computer, a portion of a first image texture of the computerized 3D model having unknown material properties, by: comparing, using computer executable code executed on the computer, the portion of the first image texture to second texture images of material entries in a palette of material entries stored on a non-transitory computer readable medium to determine a best match for the first image texture, the palette of material entries comprising a set of the second texture images having simulated textures, the second texture images associated with material properties of physical materials, the material properties having material property information about the physical materials; and 
c) assigning the material entry in the palette that best matches the portion of the first image texture to the first image texture to indicate a physical material of a physical object represented by the portion of the first image texture; 


d) storing the material property information of the assigned material entry that best matched the portion of the first image texture; and 
e) associating the material property information with the portion of the first image texture of the computerized 3D model and 

f) replacing the portion of the first image texture with the simulated texture of the assigned material entry.

2. The method of claim 1, wherein the method comprises the step of modifying an image resolution of at least one of the first image texture and the second texture images of the material entries in the palette of material entries to match, prior to the step of comparing the first image texture to the second texture images of the material entries in the palette of material entries.
3. The method of claim 1, wherein the material property information is stored in fields in the computerized 3D model.
4. The method of claim 1, wherein the stored material property information includes a unique identifier for the assigned material entry and wherein the method further comprises the step of retrieving the material property information from a list or database of material properties using the unique identifier.
5. The method of claim 1, wherein the first image texture is based at least in part on imagery captured by a camera.
6. The method of claim 5, wherein the imagery is aerial imagery.
7. The method of claim 5, wherein the imagery is imagery captured by one or more hand-held camera.
8. The method of claim 5, wherein the imagery is one or more of nadir imagery and oblique imagery.
9. A method of automatically creating a computerized 3D model, comprising the steps of: using a computer system to perform the steps of: 
a) creating a computerized 3D model having image texture; 
b) locating, with one or more processors executing computer executable instructions stored on one or more non-transitory computer readable medium, image texture representations of structural roof elements in the 3D model, utilizing an edge detection algorithm on the 3D model; 
c) examining, using computer executable code executed on the computer system, at least a portion of the image texture representations of structural roof elements in the 3D model, by: 
d) comparing, with the one or more processors executing computer executable instructions stored on the one or more non-transitory computer readable medium, the image texture representations of structural roof elements in the 3D model to simulated textures of entries in a palette of structural element textures representing structural elements stored on the computer system to determine best matches for the examined portion of the image texture representations of the structural roof elements in the 3D model; assigning, with the one or more processors executing computer executable instructions stored on the one or more non-transitory computer readable medium, the entries in the palette of structural element textures with the best match to the examined portion of the image texture representations of the structural roof element found in the 3D model; 
e) associating, with the one or more processors executing computer executable instructions stored on the one or more non-transitory computer readable medium, material property information about the material from the entries in the palette of structural element textures with the best match with the 3D model at the same size and position as the examined portion of the image texture representations of the structural roof elements as found in the 3D model by the edge detection algorithm; and 
f) replacing, with the one or more processors executing computer executable instructions stored in the one or more non-transitory computer readable medium, in the 3D model the image texture representation of the structural roof elements with the simulated texture of the entries in the palette of structural element textures with the best match.

10. The method of claim 9, further comprising the step of modifying an image resolution of the simulated textures of entries in the palette of structural element textures to match an image resolution of the image texture of the 3D model.



11. The method of claim 9, wherein the step of associating material property information is defined further as storing material property information of the entries in the palette of structural element textures with the best match in a field in the computerized 3D model directly.
12. The method of claim 9, wherein the step of associating material property information is defined further as the steps of storing a unique identifier for the entries in the palette of structural element textures with the best match in the computerized 3D model and subsequently using the unique identifier to retrieve the material property information from at least one of a list and a database of material properties.
13. The method of claim 9, wherein the simulated textures have an image resolution greater than an image resolution of the image texture of the 3D model.


14. A system for automatically creating a computerized 3D model to include material property information for one or more regions of image textures of the computerized 3D model, the system comprising: a computer comprising; a processor; and a non-transitory computer readable medium storing computer executable code that when executed by the processor causes the computer to:
 a) create a computerized 3D model having image texture; 

b) examine at least a portion of a first image texture of the computerized 3D model having unknown material properties, 

by comparing the first image texture to second texture images of material entries in a palette of material entries stored on the non-transitory computer readable medium, the palette of material entries comprising a set of the second texture images having simulated textures, the second texture images associated with material properties of physical materials, the material properties having material property information about the physical material; determine the material entry in the palette with a best match for the first image texture; 
c) assign the material entry in the palette that best matches the first image texture to the 3D model at the same size and position as the examined portion of the first image texture to indicate a physical material represented by the examined portion of the first image texture, the non-transitory computer readable medium 
d) storing the material property information of the assigned material entry; and 

e) replace the portion of the first image texture with the simulated texture of the assigned material entry.
15. The system of claim 14, wherein the material property information of the assigned material entry is stored in fields in the computerized 3D model.
16. The system of claim 14, wherein the material property information includes a unique identifier for the assigned material entry and wherein the non-transitory computer readable medium further stores computer executable code that when executed by the processor causes the computer to retrieve the material property information from a list or database of material properties using the unique identifier.
17. The system of claim 14, wherein the first image texture is based at least in part on imagery captured by a camera, and wherein the imagery is one or more of oblique imagery, nadir imagery, aerial imagery, and captured by one or more hand-held camera.

 


8.	Regarding claims 1-19 of the instant application, 17/682513, the first row of Table 1 above shows that these claims maps to the claims 1 -17 from the Patent 10748335 where the bold lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent.  It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Allowable Subject Matter

9. 	No prior art has been found to reject the claims as presented. Therefore, claims 1-19 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619